UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 10-4808


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

MOSES REZA,

                 Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00158-NCT-1)


Submitted:    October 4, 2010                 Decided:   November 10, 2010


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Ronald Cohen, Wilmington, North Carolina, for Appellant. Sandra
Jane Hairston, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Moses     Reza    seeks       to     appeal      his    conviction         and

sentence.      In criminal cases, the defendant must file the notice

of   appeal    within    fourteen         days   after   the     entry     of    judgment.

Fed. R. App. P. 4(b)(1)(A).                 With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of up to thirty days to file a notice of

appeal.       Fed. R. App. P. 4(b)(4); United States v. Reyes, 759

F.2d 351, 353 (4th Cir. 1985).

              The district court entered the amended judgment on May

24, 2010.      Reza filed the notice of appeal on July 6, 2010, see

Fed. R. App. P. 4(d), after the fourteen-day period expired but

within the thirty-day excusable neglect period.                             Because the

notice of appeal was filed within the excusable neglect period,

we   remand    the    case     to   the    district      court      for    the   court    to

determine whether Reza has shown excusable neglect or good cause

warranting an extension of the fourteen-day appeal period.                               The

record, as supplemented, will then be returned to this court for

further   consideration.            We     defer    action     on    the    Government’s

motion to dismiss the appeal.

                                                                                  REMANDED




                                             2